Case: 20-20533       Document: 00516158826            Page: 1      Date Filed: 01/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         January 7, 2022
                                     No. 20-20533                         Lyle W. Cayce
                                   Summary Calendar                            Clerk


   David Garza,

                                                                  Plaintiff—Appellant,

                                           versus

   Lorie Davis; Troy Selman, Warden;
   Betty Williams, Medical Doctor,

                                                               Defendants—Appellees.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 4:18-CV-4387


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          David Garza, Texas inmate #1633521, appeals the summary-judgment
   dismissal of his 42 U.S.C. § 1983 civil action alleging that the defendants were
   deliberately indifferent to his serious medical needs by denying him proper



          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-20533     Document: 00516158826          Page: 2     Date Filed: 01/07/2022




                                   No. 20-20533


   medication to manage his chronic pain. Garza further challenges the denials
   of his motion to amend and supplement his complaint and his motion for
   appointment of counsel. We affirm.
          The district court did not err by granting summary judgment. See
   McFaul v. Valenzuela, 684 F.3d 564, 571 (5th Cir. 2012). The competent
   summary judgment evidence shows that Dr. Williams prescribed Garza a
   30-day course of naproxen—the pain medication he specifically requested—
   with no refills and warned him about risks of long-term use of naproxen that
   were specific to his underlying health conditions. The evidence also shows
   that Garza was prescribed two other medications for pain management—one
   with multiple refills—and also had access to acetaminophen by request.
   Accordingly, the district court properly determined that there is no genuine
   dispute of material fact and that Dr. Williams is entitled to judgment as a
   matter of law. See Fed. R. Civ. P. 56(a); Gobert v. Caldwell, 463 F.3d 339,
   345-46 (5th Cir. 2006). Furthermore, Garza has waived, by failure to brief,
   any challenge to the summary judgment for the remaining defendants. See
   Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995); Brinkmann v. Dallas Cnty.
   Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
          Additionally, Garza fails to show an abuse of discretion in the denial
   of his motions to amend and supplement his complaint. See Pervasive Soft-
   ware Inc. v. Lexware GmbH & Co. KG, 688 F.3d 214, 232 (5th Cir. 2012);
   Burns v. Exxon Corp., 158 F.3d 336, 343 (5th Cir. 1998). He also does not
   demonstrate that the district court abused its discretion in declining to
   appoint counsel. See Baranowski v. Hart, 486 F.3d 112, 126 (5th Cir. 2007).
          AFFIRMED.




                                         2